Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2005

CBS Broadcasting Inc v. Echostar Comm Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2861




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"CBS Broadcasting Inc v. Echostar Comm Corp" (2005). 2005 Decisions. Paper 1327.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1327


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                     No. 04-2861


             CBS BROADCASTING, INC.

                           v.

          ECHOSTAR COMMUNICATIONS
                CORPORATION

          EchoStar Communications Corporation,
             EchoStar Satellite Corporation,
           Satellite Communications Operating
          Corporation and DirectSat Corporation,
                                   Appellants


APPEAL FROM THE UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
               D.C. Misc. No. 02-mc-00402
    District Judge: The Honorable Gary L. Lancaster


                Argued: April 7, 2005


Before: BARRY, AMBRO, and GREENBERG, Circuit Judges


             (Opinion Filed:April 21, 2005)
Cynthia A. Ricketts, Esq. (Argued)
Mark A. Nadeau, Esq.
Mitchell W. Fleischmann, Esq.
Squire, Sanders & Dempsey
40 North Central Avenue
Suite 2700
Phoenix, AZ 85004
       -AND-
David J. Hickton, Esq.
John Sieminski, Esq.
Burns, White & Hickton
120 Fifth Avenue, Suite 2400
Pittsburgh, PA 15222

Counsel for Appellants


Neil K. Roman, Esq. (Argued)
Covington & Burling
1201 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
       -AND-
Michael J. Manzo, Esq.
Nancy E. Rostek, Esq.
Klett, Rooney, Lieber & Scherling
One Oxford Centre, 40 th Floor
Pittsburgh, PA 15219

Counsel for Appellees




                                     OPINION




BARRY, Circuit Judge

      Echostar Communications Corp. (“Echostar”) appeals from an award of discovery



                                         2
sanctions by the District Court. Although we have grave doubts as to the propriety of any

such sanctions on the record presented, we need not reach that question because Echostar

was denied notice and an opportunity to be heard before sanctions were ordered. See

Angelico v. Lehigh Valley Hospital, Inc., 184 F.3d 268, 279 (3d Cir. 1999). We will,

therefore, vacate the District Court’s orders of April 17, 2003, May 27, 2004, and May

28, 2004 and remand this matter to the District Court for further proceedings in the event

that appellee continues to press its claim for sanctions.




                                              3